Counsel for plaintiff in error makes the point that only the verdict of a jury as recorded can be considered by an appellate court as the verdict in the case and that the original written verdict on file is not sufficient for the transcript of the record in this court. I agree with this contention on the part of plaintiff in error, but even so, it does not appear that in the absence of a motion in arrest of judgment, the point raised can be sustained.
Had a motion in arrest of judgment been made the lower court could have amended the record of the verdict to conform to the written verdict as signed by the foreman and received and filed for recording before the jury was discharged, where the verdict appeared not to have been correctly recorded in the minutes.